Exhibit 10.13

 

Resolutions for Extensions of Credit

And Incumbency Certificate

(Corporation)

  LOGO [g458840g41x37.gif]

 

As of this      day of December, 2012, the undersigned certifies as follows to
PNC Bank, National Association (“Bank”):

1. Name of Corporation: MAGNETECH INDUSTRIAL SERVICES, INC. (“Corporation”)

2. Organizational Documents: If requested by the Bank, attached hereto (unless
previously delivered to the Bank) is a true, complete and correct copy of the
Corporation’s articles or certificate of incorporation, by-laws or regulations,
or other organizational document, with all amendments thereto as in effect on
the date hereof.

3. Adoption of Resolutions: The Corporation is a corporation formed under the
laws of Indiana; the undersigned is the duly elected and qualified Secretary or
Assistant Secretary of the Corporation and the following is a true copy of
resolutions (the “Resolutions”) adopted at a meeting of the Board of Directors
of the Corporation pursuant to a notice and its articles or certificate of
incorporation and its regulations or by-laws, and at which a quorum was present,
or adopted without a meeting by the written approval of all of the directors of
the Corporation, which adoption occurred on a date which is on or before the
date of this certificate. The Resolutions now stand of record on the books of
the Corporation, are in full force and effect and have not been modified or
revoked in any manner whatsoever.

4. Resolutions:

4.1 Loans and Extensions of Credit. Resolved, that any one (1) officer of the
Corporation holding the titles set forth below, as verified by an incumbency
certificate executed by a Secretary or Assistant Secretary of the Corporation:

 

NAME   TITLE   ACTUAL SIGNATURE

Michael P. Moore

  Chief Executive Officer   x____________________________

is hereby authorized, at any time and from time to time: (A) to obtain financial
services and products of any kind from the Bank or from any other direct or
indirect subsidiary of The PNC Financial Services Group, Inc. (collectively,
“PNC”), including but not limited to loans and other products involving the
extension of credit; equipment leases; letters of credit; investment sweep
products (whether or not related to a credit product); other treasury management
services and products; and capital markets services and products, including but
not limited to (x) interest or currency swaps, futures, options, collars, caps,
floors, forward rate or other interest rate protection or similar arrangements
or any foreign currency transaction or similar transaction providing for the
purchase of one currency in exchange for the sale of another currency,
(y) equity, credit, or other derivative products, and (z) asset securitizations
and other receivables financing transactions; (B) to sell to or discount with
PNC any personal property (tangible or intangible), at any time held by the
Corporation and for such purpose to endorse, assign, transfer and deliver the
same to PNC or its agent or designee; (C) to guarantee the payment and
performance of the indebtedness and obligations of other persons or entities to
PNC; (D) to create or cause the creation of any trusts or other special purpose
entities required to be established in connection with any product or service
obtained from PNC; (E) to pledge, assign, transfer, mortgage, grant a security
interest in or lien on any real or personal property (tangible or intangible) of
the Corporation to or in favor of PNC as collateral security for the payment and
performance of all loans, advances, debts, liabilities, obligations, covenants
and duties of the Corporation or of any other persons or entities to PNC
(whether or not in connection with a guaranty of such other person’s or entity’s
obligations to PNC); (F) to execute, accept, authorize agreement to and/or
deliver to or in



--------------------------------------------------------------------------------

favor of PNC such agreements, documents and instruments, required or requested
by PNC in connection with any of the foregoing products, services or actions,
including but not limited to loan agreements, promissory notes or other evidence
of indebtedness, guaranties, equipment leases, letter of credit reimbursement
agreements, treasury management service agreements, interest rate or currency
protection agreements, equity, credit and other derivative documents (on
International Swap Dealers Association forms or otherwise), asset securitization
and other receivables financing agreements, trust agreements or other
indentures, collateral security documents (including but not limited to security
agreements, financing statements, pledge agreements, assignments, mortgages or
deeds of trust), and any supporting documents required by the terms of any of
the foregoing agreements, documents or instruments; all in such form as may be
requested by PNC and any of which may contain a warrant of attorney authorizing
PNC to confess judgment against the Corporation for all sums due or to become
due by the Corporation to PNC and/or a provision waiving the right to trial by
jury; (G) to execute and deliver to or in favor of PNC any amendments,
modifications, renewals or supplements of or to any of the foregoing agreements,
documents or instruments; and (H) to take any other action requested, required
or deemed advisable by PNC in order to effectuate the foregoing resolution, all
such other actions being hereby approved, ratified and confirmed.

4.2 Multiple Requests; Transaction Administration. Resolved, that in connection
with any extension of credit obtained by any of the persons authorized in
Section 4.1 above, (i) any of the persons listed in Section 4.1 (or any other
person designated in writing by any of the persons listed in Section 4.1) shall
be authorized to request multiple draws or advances under an extension of credit
and to perform all other actions and to execute all such documents on behalf of
the Corporation as are necessary for the administration of the transactions
contemplated by the Resolutions, following the execution of the definitive
closing documents (collectively, the “Transaction Administration Actions”), and
(ii) any person shall be authorized to take Transaction Administration Actions
if they hold one of the following offices or positions with the Corporation (or
such other office or position as may hereafter be designated in writing by any
of the persons listed in Section 4.1):
_________________________________________________________________.

4.3 Ratification. Resolved, that all past acts of officers of the Corporation in
borrowing or obtaining credit from the Bank and in executing documents or
otherwise entering into agreements and giving security on behalf of the
Corporation are hereby ratified and confirmed.

4.4 Telephonic and Other Requests. Resolved, that the Bank is authorized to take
any action authorized hereunder based upon: (i) the telephonic or electronic
request (including e-mail request) of any person purporting to be a person
authorized to act hereunder, (ii) the signature of any person authorized to act
hereunder that is delivered to the Bank personally or by facsimile transmission,
or (iii) the telex originated by any of such persons, tested in accordance with
such testing procedures as may be established between the Corporation and the
Bank from time to time.

4.5 General. Resolved, that a certified copy of these Resolutions be delivered
to the Bank and that they and the authority vested in the persons specified
herein will remain in full force and effect until a certified copy of a
resolution of the Corporation revoking or modifying these resolutions and such
authority has been delivered to the Bank, and the Bank has had a reasonable time
to act thereon.

5. Incumbency: Each of the above-named persons holds the office, title or status
with the Corporation specified in Section 4.1 above, and any signature following
a person’s name is such person’s actual signature.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have hereunto set their hands as of the date first written above.

 

    MAGNETECH INDUSTRIAL SERVICES, INC. By:___________________________(SEAL)    
By:____________________________(SEAL) Print Name:___________________________    
Print Name:___________________________ Title:________________________________  
  *Title: _______________________________                 : [Assistant]
Secretary, or:

*NOTE: Countersignature by another officer of the Corporation is required when
person signing above is designated in Section 4.1 as one of the authorized
signers.

 

- 3 -